No: 03-14-00665-CV

       IN THE COURT OF APPEALS FOR
 THE THIRD JUDICIAL DISTRICT OF TEXAS


                                ERIC DRAKE

                                             Plaintiff-Appellant        January 15, 2015



                         TRAVELERS, ET AL
                                             Defendant-Appellee


    ON APPEAL FROM THE 200™ DISTRICT COURT
                   TRAVIS COUNTY TEXAS


        TRIAL COURT NUMBER: D-l-GN-14-001215


Motion for Extension to File Brief of Appellant Eric Drake



                                                                      Eric Drake
                                                                          Pro-Se
                                                                       Appellant
                                                                   PO Box 833688
                                                        Richardson, Texas 75083
                                                                    214-477-9288
               f/RECEIVEDN
                     JAN 1 5 2015
                   THIRD COURT OF APPEALS.
               \      JEFFREY D.KYLE /
             APPELLANT ERIC DRAKE'S MOTION FOR
               EXTENSION OF TIME TO FILE BRIEF



TO HONORABLE JUSTICES OF SAID COURT:

      Appellant Eric Drake respectfully requests that the Court extend the

time to file his brief in the above reference cause of action.

      Drake requests a motion to continue because Appellant requested on

October 27, 2014 of Rhonda Watson of the 353rd Judicial District Court in

Travis Country, Texas that she prepare the August 19, 2014 Defendant

Willing motion to declare Appellant as a vexatious litigant. That record has

not been filed with this Court. Appellant spoke with the clerk of this Court

on January 12, 2015 and he confirmed that the Recorders Record of the

hearing of Judge Charles Ramsay was not in the Court's record. Appellant

cannot complete his brief without the aforementioned recorders record.

      Appellant must have a complete record in order to properly plea and

argue his case before this Court. Drake respectfully requests that the Court

orders the court reporter Ronda Watson and the trial courts clerk of court to

file the "Recorders Records" of the hearing before Judge Charles Ramsey

that was conducted on August 19, 2014, declaring Appellant as vexatious.

Drake believes that this Court and the trial court are treating him wrongfully


APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF              PAGE 1
on account of his race and there will be litigation filed before this case is

decided. Appellant believes that he has been discriminated and conspired

against.

      WHEREFORE, APPELLANT, ERIC DRAKE respectfully requests

the Court to grant his extension of time to file his briefs in cause number:

03-14-00665-CV until March 1, 2015, to cover any further actions by the

trial court to purposely delay filing the correct documents in the Courts

record to impede the Appellant's brief. Appellant therefore file his motion

for extension of time.




                                            Respectfully submitted:




                                            Eric Drake
                                            PO Box 25565
                                            Dallas, Texas 75225
                                            214-477-9288




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF            PAGE 2
                     CERTIFICATION OF SERVICE


      I HEREBY certify that a true and correct copy of the foregoing

document has been delivered to the defendant's/appellees through their

attorney of record via US Mail on this the 12th day of January 2015.




                                      Eric Drake




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF            PAGE 3
                   CERTIFICATION OF CONFERENCE


      I ERIC DRAKE, Appellant, on this the 11th day of January 2015,

certify that I attempted to make contact with Kristina Kastl, and on January

12, 2015 on two occasions to conference with her regarding this motion,

however, she has failed to respond. Likewise, I attempted to conference with

Scot Graydon, his secretary hung up the telephone and when I called back

she had an attitude. Appellant left yet another message on Mr. Graydon's

voice mail with no avail. On January 12, 2015, attempted to contact David

Harris, and Appellant was told that he is not employed there. On January 12,

2015, I contacted Frank Waite and he responded; he is unopposed to the

motion. Thus, I file this motion with the Court for its decision and ruling.




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF               PAGE 4
Eric Drake
PO Box 833688
Richardson, Texas 75083




January 12,2015




Jeffrey D. Kyle
Clerk of Court
Third Court of Appeals
PO Box 12547
Austin, Texas 78711

                 RE: In re Eric Drake. Cause Number: 03-14-00665-CV


Dear Honorable Kyle:

Please find my second motion for extension of time to file my original brief because
unfortunately as we conference over on January 12, 2015, the recorders record which I
requested of the August 19, 2014 hearing before Judge Charles Ramsay has not been
filed with the Court. This is the most important document in the case.

Please order the clerk of court and Rhonda Watson to file this recorders record into the
Court's record so I can finish my brief. Ms. Watson has already transcribed the record but
has refused to file it into your court's records. I cannot brief this case without the
recorders record for the January 12, 2014 hearing before Charles Ramsay. Please stamp
file the enclosed copy and return to me. Thank you.
If there are any questions or comments please contact me at the above address, or by
telephone at: 214-477-9288 or by email at: emike899@gmail.com



Yours truly,
         EXPRESS'                          Flat Rate
         MAIL                              Mailing Envelope
UNTTEDSTATESPOSmLSERVlCE                   Fnr Unnuuetin anW Inttumatlnnal Ilea
                                                                                                                                               Wr.                   jfnat
                                                                                                                        ••••I            i u . affix c           -s decl
                                                                     EXPRESS                                            "Ste^ PS Fon„ 2976, or
                      EB 3231.15^07 US                              MAIL
Plao                                                  UNUzonarziPOiTALitavicct
                                                       PAYMENT BYACCOUNT          ,
                                                       &£***• U»lCO'PQrct*ACCtNo. J
                                                                                               WWto*WWKOMofl>t(Bl*itltp£i^l.':i*urrt-u'••-•«•--;
                                                                                                                                                          USPSpockagtng pre
                                                                                                                                                          JMW090Q8d3t (OO
                                                       ?A-<jj~t;«j, 7%, 7HO/                                                                       to     toWtoobglcafylnt
                                                       V* • * (UL*. ADOMUN CHtT. 00 NOT UM 'Oil #0MWN MSTAl COOES.)
                                                                                                                                                          FotfftonlnfotmsOo
                                                                                                                                                          OA»O«0M^M
           FOR PICKUP OR TRACKING
                                                       9mt*nmuiKmtte**mAntt^mmeMBmniuit*aMixM.
           visit www.usps.com                                                                                                                      Bsorccycfe.
           Call 1-80D-222-1811       "^.
                                                                                                                                                            ill 11 III I Illi